DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Non-Final Office Action is in reply to the 15286263 RCE filed on 08/04/2022.
Claim 1 is amended
Claims 2, and 6-11 are cancelled
Claims 1, 3 – 5 and 12 – 14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Response to Arguments
Response to 101
The examiner states that the applicant’s argument is persuasive. 

Response to 112
The examiner states that the applicant has not provided support regarding the examiners argument such that the claimed elements from claims 11/17/2021 and the claims from 08/04/2022 of “establishing a secure user profile in a computer server that is inaccessible to 3rd party websites or applications unless allowed access by the user” are support by the applicants specifications. The applicant has not pointed out within the specification that discloses any elements of phrases / elements that pertain to the user profile being secure. Since the specification is silent in regards to the user profile being secure, the broadest reasonable interpretation of secure is established any type permission or prevention from someone from accessing information. The examiner maintains the rejection.

Response to 103
The examiner states that the current arguments are moot based upon a new grounds of rejection necessitated by the applicants amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5 and 12 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner states that the applicants claim amended fails to comply with the written description requirements. The examiner states that the applicants amendment of claim 1 “establishing a secure user profile in a computer server that is inaccessible to 3rd party websites or applications unless allowed access by the user” are not support by the applicants specifications.  The examiner states that the claim does not comply with the written description requirements. 
The dependent claims do not cure the deficiencies of the independent claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 12 – 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “ 3rd party website or applications” in the establishing limitation and it is unclear whether the “one or more websites and one or more applications” are referring to the same websites as mentioned in the establishing limitations as that appears to be the applicants intent. Additionally, the examiner states that the receiving limitation states of “a third party website or 3rd party application” and it is unclear whether the applicant intended for these to be the same website or application as stated in the establishing and tracking limitations. The examiner requests the applicant clarify these limitation to comply with the written description requirements and the dependent claims regarding insufficient antecedent basis for this limitation in the claim.
The dependent claims do not cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20120084348 – Lee et al hereinafter as LEE2 

LEE2 discloses:
A computer-implemented method of securely providing customized content for a user browsing a website or application, comprising: 
establishing a secure user profile in 
tracking activities of the user on at least one of one or more websites, one or more applications, or one or more web services, and obtaining interests manually from the user, or obtaining interests from at least one social media account of the user; (profiler, tracking para. 0061, 0157, 0194, 0202) 
building the user profile (profile para. 0061) based on the tracked activities and obtained interests of the user (generate a user profile, para. 0061, 0200) 
receiving user input selectively indicating whether to allow access by a website (permit access para. 0093) or an application to the user profile displaying the website or the application granted accessed by the user to the user profile,(access to user, para. 0105)  the displayed website or the application providing content that is customized for the interests of the user in accordance with the accessed user profile. (paid to view content, para. 0105).  
LEE2 does not explicitly disclose that the secure user profile is established in a computer server, however LEE2 discloses establishing the user profile on a platform and LEE2 discloses that its invention can be performed on a general computer system including a computing server. (server, para. 0268, 0269) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention for  establishing the secure user profile on a computer server in order to take advantage of the known benefits of server scalability, and reliability etc. 

Regarding Claim 3
LEE2 discloses:
3. (Currently Amended) The computer-implemented method of claim 1, 
wherein tracking the activities (tracking users, para. 0259)of the user on the at least one of one or more websites, one or more applications, or one or more web services  comprises providing the user with a plugin (API, para. 0220)  that is configured to capture information about the user interests as the user (para. 0213)performs the activities  on the at least one of the one or more websites , (third party para. 0241) the one or more applications, or the one or more web services.  

Claims 4 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20120084348 – Lee et al hereinafter as LEE2 in view of  US Patent 10133812 – Lee et al hereinafter as LEE in further view of 20140143250 – Martin et al. hereinafter as MARTIN
Regarding Claim 4
LEE2 discloses of claim 1:
LEE2 disclose:
displaying the website  or the application accessed by the user(tracking, para. 0044), the website or the application providing updated content customized (para. 0105) for the level of the interest of the user in the topic or the subtopic of the at least one of the topics (topic, para. 0120) and the subtopics of the user profile by accessing the updated user profile. 
LEE2 does not disclose:
generating a graphical visualization of the user profile, the graphical visualization proportionally illustrating the classification of the interests of the user in at least one of the topics  and the subtopics of the user profile, wherein the graphical visualization and the user profile are obtained by a profile application configured to communicate over a network with websites supporting personalization engines and other application profiles; 2 Appln. No.: 15/286,263 
displaying the website or an application accessed by the user the user profile being categorized into topics and subtopics  from the website or the application providing content customized for the user interests of the user by accessing the user profile application;
 displaying the visualization as being embedded in or overlaid on the website or the application accessed by the user; 
updating the user profile  according to a user input through the visualization of the profile application to adjust a level of the interest of the user in a topic or a subtopic of the at least one of the topics and the subtopics of the user profile:
wherein the visualization of the user profile comprises a series of colored keywords near each other, each colored keywords representing the at least one of the topics  and the subtopics  of the user profile, and the width of each respective colored keywords of the series of colored keywords proportionally illustrates the interest of the user in the at least one of the topics and the subtopics of the user profil
LEE discloses:
generating a graphical visualization of the user profile(visualization mechanism, col 22 line 4 – 28), the graphical visualization proportionally illustrating the classification of the interests of the user in at least one of the topics (keywords, tag cloud, col 22 line 4 – 28) and the subtopics of the user profile, wherein the graphical visualization (visualization mechanism, col 22 line 4 – 28)and the user profile are obtained by a profile application(col 4 line 64 – 67) configured to communicate over a network with websites supporting personalization engines and other application profiles(col 4 line 64 – 67); 2 Appln. No.: 15/286,263 
displaying the website or an application accessed by the user(access, col 43 line 64 – 67) the user profile being categorized into topics and subtopics (Key phrase / generate, col 8 line 22 – 38) from the website or the application providing content customized for the user interests of the user by accessing the user profile application;(col 43 line 64 – 67)
 displaying the visualization as being embedded in or overlaid on the website(profile, col 22 line 4 – 28)or the application accessed by the user; 
updating the user profile (Update col 45 line 35 – 47) according to a user input through the visualization(html, col 22 line 4 – 28)  of the profile application to adjust a level of the interest of the user in a topic or a subtopic of the at least one of the topics and the subtopics of the user profile:
wherein the visualization of the user profile (visualization, col 22 line 4 – 27) comprises a series of colored keywords(keywords, col 22 line 4 – 27) near each other, each colored keywords representing the at least one of the topics(keywords, col 22 line 4 – 27) and the subtopics(keywords, col 22 line 4 – 27) of the user profile, and the width of each respective colored keywords (size of keywords, col 22 line 4 – 27)of the series of colored keywords proportionally illustrates the interest of the user in the at least one of the topics and the subtopics of the user profil

It would be obvious to one of ordinary skill in the art before the effective filling date of the invention for LEE2’s method of profile privacy management to utilized LEE’s method of graphic visualization of profiles such that this would allow LEE2 to improve and enhance the relevance of the profile. (col 10 line 26 – 35)
LEE2/ LEE does not disclose:
Wherein the visualization is adjacent boxes
MARTIN teaches:
Wherein the visualization is adjacent boxes (para. 124)
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to combine LEE2 / LEE’s method of a visualization of colored keywords that change with size and color based upon interests similarly to tag cloud to combine with MARTINs method of a color coded bar graph such that it would allow LEE to utilizing the functionality of LEE2 / LEE’s invention with MARTINS use of bar graph utilization of having boxes adjacent to each other in order to allow LEE to improve the quality of social interactions and engagements ( LEE – col 47 line 12 – 15) 
 
**design choice of the boxes are not patentably distinct**

Regarding Claim 5
LEE2 / LEE / MARTIN discloses of claim 4:
LEE discloses:
The computer-implemented method of claim 4, wherein the updating comprises: 
LEE does not disclose:
Wherein the visualization is adjacent boxes
MARTIN teaches:
Wherein the visualization is adjacent boxes (para. 124)
It would be obvious to one of ordinary skill in the art to combine LEE2 / LEE’s method of a visualization of colored keywords that change with size and color based upon interests similarly to tag cloud to combine with MARTINs method of a color coded bar graph such that it would allow LEE to utilizing the functionality of LEE2 / LEE ’s invention with MARTINS use of bar graph utilization of having boxes adjacent to each other in order to allow LEE to improve the quality of social interactions and engagements ( LEE – col 47 line 12 – 15)  

**design choice of the boxes are not patentably distinct**

Claims 12 – 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  US PG Pubs 20120084348 – Lee et al hereinafter as LEE2 in view of  US Patent 10133812 – Lee et al hereinafter as LEE in further view of 20140143250 – Martin et al. hereinafter as MARTIN in further view US PG Pub 20110295721 – Macdonald et al. hereinafter as MACDONALD

Regarding Claim 12
LEE2 / LEE / MARTIN  discloses of claim 4:
LEE2 / LEE / MARTIN does not disclose
tracking, by a processor, at least one of usage of the website and usage of the application by the user, based on the response indicating to grant access to the user profile by the website or the application;
in response to tracking the at least one of usage of the website and the usage of the application by the user, dynamically updating, by a processor, the user profile based on information obtained from the at least one of the usage of the website and the usage of the application; 
displaying customized content tailored to the user based on the user profile
MACDONALD teaches:
 tracking, by a processor, at least one of usage of the website(tracking para. 0052) and usage of the application by the user, based on the response indicating to grant access to the user profile by the website or the application; (tracking para. 0052)
in response to tracking the at least one of usage of the website and the usage of the application by the user, dynamically updating,(updated on utilization, para. 0054) by a processor, (monitor and track, para. 0052) the user profile based on information obtained from the at least one of the usage of the website and the usage of the application; (monitor and track, para. 0052)
displaying customized content tailored to the user based on the user profile(advertisement, para. 0017)    
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention  to combine LEE2 / LEE / MARTIN’s  method of users control of their profile data to utilize MACDONALD’s method of granting access to personal information and tracking usage and visually displaying information in order for LEE2 to improve the quality of content. (MACDONALD – para. 0010)  


Regarding Claim 13
LEE2 / LEE / MARTIN / MACDONALD discloses of claim 12
LEE2 / LEE / MARTIN  does not disclose:
displaying a request to the user to control access to the user profile by the website or the application, wherein the user input indicating whether to grant  or deny access to the user profile by the website or the application is received in response to displaying the request. 
 MACDONALD teaches:
further comprising: displaying a request (selecting segments or parameters they would like to see, para. 0047) to the user to control access to the user profile by the website or the application, wherein the user input indicating whether to grant (access, para. 0048) or deny access to the user profile by the website or the application is received in response to displaying the request.  (bought, para. 0048)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention  to combine LEE2 / LEE / MARTIN’s  method of users control of their profile data to utilize MACDONALD’s method of displaying a request to the user to control access to the user profile and granting access to personal information and tracking usage in order for LEE2 to improve the quality of content. (MACDONALD – para. 0010)  

Regarding Claim 14
LEE2 / LEE / MARTIN / MACDONALD discloses of claim 12
LEE2 / LEE / MARTIN does not disclose:
in response to tracking the at least one of usage of the website and the usage of the application by the user, dynamically updating the visualization of the user profile based on the user profile; and displaying the updated visualization of the user profile.  
 MACDONALD teaches:
in response to tracking the at least one of usage of the website and the usage of the application by the user, (tracking usage, application, col 41 line 1 – 16) dynamically updating the visualization of the user profile based on the user profile; (changes, col 22 – 4-27) and displaying the updated visualization of the user profile.   (display / timeline, col 22 – 4-27)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention  to combine LEE2 / LEE / MARTIN’s  method of users control of their profile data to utilize MACDONALD’s method of dynamically updating the visualization of the user profile based on the user profile and granting access to personal information in order for LEE2 to improve the quality of content. (MACDONALD – para. 0010)  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681         

                               
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681